Citation Nr: 1043692	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  05-38 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left arm, with partial paralysis traumatic 
(hypesthesia) of the left axillary, left supraclavicular and left 
posterior subcutaneous nerves of the arm, currently evaluated as 
30 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of a 
shrapnel wound of the left buttock.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955, 
including decorated combat service, and his awards include the 
Purple Heart Medal and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for increased ratings for the residuals of 
shrapnel wounds to the left arm and left buttock.  This case was 
previously before the Board in May 2010, at which time it was 
remanded for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating is part of a claim for a higher rating when 
such claim is raised by the record or asserted by the Veteran.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Since the Veteran submitted a claim 
for a total rating in October 2010, the Board is accepting 
jurisdiction of this matter.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for residuals of a 
shrapnel wound of the right buttock has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

The Veteran's claim of entitlement to a compensable evaluation 
for residuals of a shrapnel wound of the left buttock is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his left 
shoulder is his minor extremity.

2.  The residuals of the shell fragment wound to the left arm 
include atrophy of the deltoid muscle and diminished strength.

3.  The Veteran has limitation of motion of the left shoulder.  
He is able to lift the arm to shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a shrapnel wound of the left arm, with partial 
paralysis traumatic (hypesthesia) of the left axillary, left 
supraclavicular and left posterior subcutaneous nerves of the arm 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.55, 4.73, 4.124a, Diagnostic Codes 5301, 8511 
(2010).

2.  The criteria for a separate 20 percent evaluation for 
osteoarthritis of the left shoulder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.69, 4.71a, 
Diagnostic Codes 5003, 5010, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all 
five elements of a service connection claim: Veteran status, 
existence of a disability, a connection between a Veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In an October 2004 letter, issued prior to the rating decision on 
appeal, VA provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim for 
an increased rating, to include what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The letter advised the Veteran 
to submit evidence from medical providers, statements from others 
who could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his disability.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file VA medical records and the report 
of VA examinations.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices, submitting evidence, and 
providing argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Under the laws administered by VA, disabilities of the shoulder 
and arm are rated, for rating purposes, a distinction is made 
between major (dominant) and minor musculoskeletal groups.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand for 
rating purposes. 38 C.F.R. § 4.69.  Here, as the medical evidence 
shows that the Veteran is right-hand dominant, his left shoulder 
is his minor shoulder for rating purposes.

A 30 percent evaluation may be assigned for residuals of injuries 
to Muscle Group I of the non-dominant hand that is severe.  
Function:  Upward rotation of scapula; elevation of arm above 
shoulder level.  Extrinsic muscles of shoulder girdle:  (1) 
Trapezius; (2) levator scapulae; (3) serratus magnus.  When 
moderately severe, a 20 percent evaluation may be assigned.  
38 C.F.R. § 4.73, Diagnostic Code 5301.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over the 
tibia, evidence establishes that the muscle damage is minimal; 
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; (d) Disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle wound 
without debridement or infection and with a history of a 
superficial wound with brief treatment and no cardinal signs or 
symptoms of muscle disability, such as loss of power, weakness, 
fatigue-pain, or impairment of coordination and uncertainty of 
movement.  Objective findings of a slight disability include a 
minimal scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of a muscle anticipates a through and through 
or deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability would 
include complaints of one or more of the cardinal signs and 
symptoms, particularly lowered threshold of fatigue after average 
use.  Objective findings include some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the wound 
with a record of cardinal symptoms consisting of loss of power, 
weakness, lowered threshold of fatigue, fatigue- pain, impairment 
of coordination and uncertainty of movement, and if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications on 
deep palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side. Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of muscles contemplates through and through or 
deep penetrating wounds due to high velocity missile, or large or 
multiple low velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding and 
scarring.  There are ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles of 
the uninjured side indicate severe impairment of function.  38 
C.F.R. § 4.56(d)(4).

A 60 percent evaluation may be assigned for paralysis of the 
middle radicular group of the minor extremity that is complete; 
adduction, adduction and rotation of arm, flexion of elbow, and 
extension of wrist lost or severely affected.  A 40 percent 
evaluation may be assigned for incomplete paralysis that is 
severe; a 30 percent evaluation when moderate and a 20 percent 
evaluation when mild.  38 C.F.R. § 4.124a, Diagnostic Code 8511.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis of the same body part, unless the injuries affect 
entirely different function.  38 C.F.R. § 4.55.  

Arthritis due to trauma, substantiated by X-ray findings, will be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, no added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 20 
percent evaluation will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbation.  A 10 
percent evaluation will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 30 percent evaluation may be assigned for limitation of motion 
of the arm of the minor extremity to 25 degrees from the side.  
When the motion is limited to midway between the side and 
shoulder level or at the shoulder level, a 20 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The record demonstrates that some deltoid atrophy and tendon 
damage were noted on a VA examination of the muscles in October 
2004.  There was no muscle herniation.  The December 2004 VA 
examination of the nerves revealed strength of the deltoid was 
grade 3-4 on the left, compared to 5 on the right.  When the 
deltoid was tested, contraction was evident in the part of the 
muscle proximal to the scarring, but there was no palpable 
contraction in the portion of the muscle distal to the scarring.  
Elevation more than 30 degrees above horizontal was impaired.  
There was a patch of diminished temperature sensation over the 
lateral aspect of the left upper arm.  The diagnoses were left 
deltoid muscle damage and partial left axillary nerve damage, 
both secondary to the shrapnel injury.  

Similar findings were recorded on the recent VA examinations 
conducted in 2010.  The July 2010 examination of the muscles 
disclosed decreased left rotator cuff muscle power to 4-/5.  A VA 
neurological examination the next month showed power of the left 
upper extremity was 4-/5 at the deltoid, 5/5 at the biceps and 
triceps, and 5/5 distally.  Atrophy of the deltoid was again 
noted.  

The findings summarized above are consistent with the 30 percent 
rating in effect for nerve injuries.  The Board concludes the 
medical findings on examination are of greater probative value 
than the Veteran's allegations regarding the severity of the 
residuals of the shrapnel wound of the left arm.  

The Board finds, however, that a separate evaluation is warranted 
for the limitation of motion of the left shoulder that has 
resulted.  Motion of the left upper extremity was limited by pain 
on the October 2004 VA examination of the muscles.  The Board 
points out that the December 2004 VA examination of the nerves 
revealed elevation to more than 30 degrees above horizontal was 
impaired on the left.  In addition, the July 2010 VA joints 
examination revealed that forward flexion of the left shoulder 
was from 0-95 degrees and abduction was from 0-90 degrees.  
Resolving doubt in the Veteran's favor, the Board finds that a 
separate 20 percent evaluation, but no higher, is warranted under 
Diagnostic Code 5201.  To assign a 30 percent rating under this 
provision, motion would have to be limited to 25 degrees from the 
side, and even considering additional loss of motion due to pain, 
including during flare-ups, in light of the objective evidence of 
record, the Board finds that the preponderance of the evidence 
shows that his limitation of motion of the left arm is not 
limited to less than 45 degrees to the side.

The Board has also considered whether the residuals of the 
Veteran's service-connected shrapnel wound of the left arm 
present an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted. See 38 C.F.R. § 
3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case there are no exceptional or unusual factors 
with regard to the Veteran's service-connected shrapnel wound of 
the left arm.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service- connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Thus, referral for extraschedular 
consideration is not warranted.


ORDER

An increased rating for residuals of a shrapnel wound of the left 
arm, with partial paralysis traumatic (hypesthesia) of the left 
axillary, left supraclavicular and left posterior subcutaneous 
nerves of the arm is denied.

A separate 20 percent evaluation for limitation of motion of the 
left shoulder is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.  

REMAND

Most of the Veteran's service treatment records are not of 
record.  The separation examination in July 1955 shows he 
received a shell fragment wound to the right buttock in May 1952.  
The discharge certificate lists a fragment wound to the left 
buttock, sustained in May 1952.  When the Veteran was examined by 
the VA in November 1955, it was reported he had a non-tender scar 
over the right gluteal region; the diagnosis was residuals of a 
shell fragment wound to the right buttock. 

The RO granted service connection for a shrapnel wound to the 
left buttock in an October 1955 rating decision.  A 
noncompensable evaluation was assigned, and this rating has been 
in effect since July 1955.  Service connection has not been 
established for residuals of a shrapnel wound to the right 
buttock.

In its May 2010 remand, the Board directed that an examination be 
performed to determine the severity of the left buttock scar.  
The July 2010 examination only noted a scar of the right buttock, 
and no findings were made concerning any scar of the left 
buttock, if present.  The Board is obligated by law to ensure 
that the RO complies with its directives, as well as those of the 
United States Court of Veterans Appeals (Court).  The Court has 
stated that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

As noted above, pursuant to Rice, 22 Vet. App. 447, a claim for a 
total rating is part of the present increased rating claim as the 
Veteran has specifically made a claim for this benefit.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for an examination to 
determine the nature and extent of any left 
buttock scar.  All necessary tests should be 
performed.  The claims folder should be made 
available to the examiner in conjunction with 
the examination.  The examiner must report on 
the size of the Veteran's scar and whether it 
is tender or adherent or has any 
characteristics of disfigurement.  The 
examiner must also opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected disabilities, 
either alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  All findings and 
conclusions should be set forth in a legible 
report.

2.  The RO should provide the Veteran an 
appropriate VCAA notification letter 
pertaining to the unemployability claim which 
has been raised.  Thereafter, any appropriate 
evidentiary development should be 
accomplished.

3.  Then readjudicate the appeal.  If the 
decision remains adverse to the Veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time within 
which to respond.  If a total rating is not 
granted, send the Veteran and his 
representative a supplemental statement of 
the case that includes a citation to 38 
C.F.R. §§ 3.340, 3.341, and 4.16 (2010) and a 
discussion of how those regulations affects 
VA's decision with regard to a total rating.  
The case should then be returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


